Citation Nr: 1030494	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-21 566A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for left 
upper extremity neuropathy prior to September 2008.

2.  Entitlement to a rating in excess of 20% for left upper 
extremity neuropathy since September 2008.

3.  Entitlement to an increased rating for left wrist 
degenerative joint disease (DJD), currently evaluated as 10% 
disabling.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a) (2); 38 C.F.R. § 20.900(c).

The Veteran had active military service from December 1942 to 
October 1945.

This appeal to the Board of Veterans Appeals (Board) arises from 
an April 2004 rating action that granted service connection and 
an initial 10% rating for left upper extremity neuropathy, but 
denied a rating in excess of 10% for left wrist DJD.  This appeal 
also arises from a May 2005 rating action that granted service 
connection and assigned an initial noncompensable rating for 
bilateral hearing loss.  

The Board remanded the case for development in March 2007 and 
again in August 2009.

The appealed May 2005-issued rating decision and an October 2005-
isssued statement of the case (hereinafter: SOC), reflect that a 
noncompensable rating was assigned for a bilateral hearing loss 
disability.  Inexplicably, the March 2007 Board remand indicates 
that a 10 percent rating had been assigned to the disability, 
while the Board remand of August 2009 reflects that the 
disability is noncompensable.  A June 23, 2009-issued 
supplemental statement of the case (hereinafter: SSOC) reflects 
that an initial evaluation in excess of 10 percent is denied for 
bilateral hearing loss disability, but then a June 24, 2009-
issued RO rating decision and an April 2010 SSOC reflect that the 
hearing loss disability remains noncompensable.  These errors 
(including the Board's error) will be corrected in this decision.

In a June 2009-issued rating decision, the RO granted a 20% 
rating for left upper extremity neuropathy effective from 
September 10, 2008.  The issue of higher initial ratings for left 
upper extremity neuropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left wrist degenerative joint disease has been manifested 
throughout the appeal period by painful limitation of motion and 
weakness on use.  

2.  The maximum schedular rating offered for limitation of motion 
of the left wrist has been assigned.  

3.  Throughout the appeal period, a bilateral hearing loss 
disability has been manifested by hearing levels no worse than 
Level III in the right ear and Level IV in the left ear.


CONCLUSIONS OF LAW

1..  The criteria for a schedular rating greater than 10 percent 
for left wrist degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate I, § 4.71a, Diagnostic Codes 5010, 5215 (2009).

2.  The criteria for an initial 10 percent schedular rating, but 
no higher, for a bilateral hearing loss disability are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice was sent in January and October 2004, January 2005, March 
2006, April 2007, August 2008, and in September 2009.  While the 
notices sent prior to March 2006 do not contain all necessary 
notice elements, this was cured by two Board remands followed by 
corrected notice letters and re-adjudication in an April 2010 
SSOC.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation following the 
grant of service connection for a bilateral hearing loss 
disability.  In Dingess, the Court also held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Because the notice that was 
provided since service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private medical reports.  No SSA records exist.  The claimant was 
provided an opportunity to set forth his contentions during a 
hearing before the undersigned Veterans Law Judge.  The claimant 
was afforded VA medical and audiometric examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.  

Where an increase in disability is at issue (rather than a 
dispute with the initial rating assigned after service connection 
has been granted), the present level of disability, rather than 
remote history, is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

Left Wrist Degenerative Joint Disease

A 10 percent rating was assigned to the service-connected left 
wrist disability effective from October 1945 under Diagnostic 
Code 5010-5215.  Under Diagnostic Code 5215, limitation of motion 
in dorsiflexion of either wrist to less than 15 degrees or where 
palmar flexion is limited in line with the forearm warrants a 10 
percent rating.  The 10 percent rating is the only rating offered 
under Diagnostic Code 5215.  38 C.F.R. § 4.71 Plate I, § 4.71a, 
Diagnostic Code 5215 (2009).  Ratings greater than 10 percent are 
offered under Diagnostic Code 5214, ankylosis; however, ankylosis 
is not shown in this case.  

Diagnostic Code 5010 offers a 10 percent rating, and no higher, 
for the wrist joint where X-rays show evidence of arthritis and 
there is evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  

The Veteran requested an increased rating in December 2003.  He 
underwent an examination in March 2004.  

According to the March 2004 VA compensation examination report, 
an electromyography study revealed a crushing injury of the 
median and ulnar nerves.  The wrist was reportedly painful, weak, 
and stiff.  The examiner found wrist tenderness and slightly 
limited in range of motion.  The left wrist had 50 degrees of 
dorsiflexion and 50 degrees of palmar flexion.  Ulnar deviation 
was to 20 degrees and radial deviation was to 15 degrees.  Muscle 
strength was decreased.  Sensation appeared to be intact.  The 
assessment was left wrist degenerative joint disease, status post 
crushing injury. 

In March 2004, the Veteran claimed "very limited use of the left 
arm."  He reported difficulty dressing and buttoning a shirt and 
loss of grip strength.

In April 2006, the Veteran testified before the undersigned 
Veterans Law Judge that he had lost strength in the left hand.  
He testified that he was a clergyman, but no longer worked 
actively.  He had recently completed several weeks of physical 
therapy for the left arm.  He testified that he is right-handed, 
but had noticed increased left arm weakness.  

VA's AMC obtained VA out-patient treatment reports that note 
numerous physical therapy clinic visits.  A June 2006 report 
notes numbness in the left fingers to the forearm.  A June 2008 
report notes that the chief complaint was painful use of the left 
wrist after falling on it in 2006. 

A September 10, 2008-dated VA orthopedic compensation examination 
report reflects that the left wrist had 20 degrees of 
dorsiflexion and 15 degrees of palmar flexion.  Ulnar deviation 
was to 10 degrees and radial deviation was to 5 degrees.  Muscle 
strength was decreased, left more so than right.  Sensation 
appeared to be intact.  The impressions for the left hand and 
wrist were osteoarthritis, atherosclerotic calcifications, and 
soft tissue swelling, possibly tenosynovitis.

A January 2009 VA treatment report mentions left hand and forearm 
numbness.  The examiner estimated that left fingertips sensation 
was reduced by 50 percent of normal.  The left thenar eminence 
had decreased muscle bulk.  

In September 2009, the Social Security Administration (SSA) 
informed VA that no pertinent SSA records exist, as the Veteran 
had never applied for SSA benefits.  

According to a November 2009 VA orthopedic compensation 
examination report, there was left wrist limitation of motion and 
significantly decreased left grip strength.  The examiner noted 
decreased sensation in the fingers and palm.  The examiner stated 
that an ulnar nerve injury could cause the reported medial finger 
symptoms.  X-rays of the left wrist showed mild to moderate 
degenerative joint disease. 

The left wrist disability has been manifested throughout the 
appeal period by painful limitation of motion and weakness on 
use.  Any associated left hand sensory and motor deficits have 
been remanded for further development, as these are related to 
the overall rating to be assigned for left upper extremity 
neuropathy.  Because the highest rating offered for wrist 
limitation of motion is 10 percent, and because a 10 percent 
rating has already been assigned, further analysis is not 
necessary.  Although higher ratings are offered for wrist 
ankylosis, ankylosis is not shown.  

Where the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the criteria 
for a higher evaluation under any other applicable code (after 
all other potential codes have been considered), further 
consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for a schedular 
disability rating greater than 10 percent for left wrist 
degenerative joint disease is therefore denied.  

Bilateral Hearing Loss Disability 

It appears from conflicting rating actions that the service-
connected bilateral hearing loss disability has been rated 
noncompensably throughout the initial rating period under 
Diagnostic Code 6100, although a June 2009-issued SSOC reflects 
that a 10 percent rating had been assigned.  

In November 2004, the Veteran requested service connection for 
hearing loss.  A May 2005 VA audiometry evaluation reflects 
problems with hearing voices.  In May 2005, pure tone thresholds, 
in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
55
60
LEFT
30
45
50
50
60

Average pure tone thresholds were 46 right ear, and 51, left ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 80 percent in the left ear.  

In April 2006, the Veteran testified before the undersigned 
Veteran's law judge that he had a lot of ear wax, bilaterally, 
which interfered with hearing and he had trouble hearing higher-
pitched voices.

Upon VA authorized audiological evaluation in September 2008, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
65
LEFT
35
50
60
55
70

Average pure tone thresholds were 53, right ear, and 58, left 
ear.  Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 88 percent in the left ear.  The 
Veteran reported that he had difficulty hearing voices. 

Evaluations of defective hearing may range from noncompensable to 
100 percent based on the measured results of controlled speech 
discrimination tests together with the average hearing threshold 
level, as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  
To evaluate the degree of disability from a service-connected 
hearing loss, the rating schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (2009).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2009).  The 
September 2008 audiometry reflects that the left ear meets the 
requirement of having pure tone thresholds of 55 decibels or more 
at each of the four specified frequencies.  Thus, Table VIA must 
be considered.  

According to the September 2008 VA audiometry, the right ear is 
at Level III (from Table VIA) and the left ear is at Level IV 
(from Table VIA).  Applying such findings to Table VII results in 
the assignment of a 10 percent rating. 

Audiometry testing methods used by VA audiometry clinics are 
adapted to evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each person 
can be compared to a standard of normal hearing and ratings are 
assigned based on that standard.  The certified audiometry test 
results do not end the inquiry, however, because the Court has 
issued additional guidance.  

The Court has stressed that audiologists must describe the 
effects on occupational functioning and daily activities.  The 
Court pointed out, "Unlike the rating schedule for hearing loss, 
§ 3.321 (b) [the extraschedular provision] does not rely 
exclusively on objective test results to determine if referral is 
warranted."  Martinak, 21 Vet. App. at 455.  The evidence 
reflects difficulty hearing voices.  Because the Veteran is semi-
retired, this does not appear to warrant referral for 
extraschedular consideration.  

Although the two audiometry evaluations produced different 
results, no medical professional has opined that the Veteran's 
hearing loss disability had actually decreased during the appeal 
period and, even if the disability worsened gradually during the 
appeal period, there is no factual finding that tends to 
demonstrate a distinct time period in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings is therefore not necessary.  Hart, 
supra.  

Because the RO's rating actions conflict as to whether a zero 
percent or a 10 percent rating is in effect and because both 
audiometry evaluations appear to have relatively equal persuasive 
value, the evidence is in relative equipoise on the issue of a 
compensable rating.  After considering all the evidence of 
record, including the testimony, the benefit of the doubt 
doctrine will be applied and an initial 10 percent rating will be 
granted for a bilateral hearing loss disability for the entire 
appeal period.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the record does not reasonably raise the 
question of unemployability, nor has the claimant raised this 
issue.  

In this case, the disabilities on appeal have not been shown, or 
alleged, to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See 
also VAOPGCPREC. 6-96. 


ORDER

An increased rating for left wrist degenerative joint disease is 
denied.

An initial 10 percent schedular rating for a bilateral hearing 
loss disability is granted for the entire appeal period, subject 
to the laws and regulations governing payment of monetary 
benefits. 


REMAND

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

Because the Veteran appealed for a higher rating for left upper 
extremity neuropathy, the Board must consider all related 
symptoms.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems arising 
from the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks 
service connection for the symptoms regardless of how those 
symptoms are diagnosed or labeled).  VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
where such is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

A March 2004 VA examination report mentions that during active 
service the Veteran had injured the left arm from the wrist to 
the shoulder.  The November 2009 VA compensation examination 
report mentions left upper extremity pain and numbness and notes 
a frozen shoulder and a rotator cuff tear.  An April 2006 VA 
report had mentioned similar findings.  Because of these reports, 
a question arises as to the etiology of the left shoulder 
pathology.  To insure correct adjudication of the left upper 
extremity disability claim (which might include a left shoulder 
disability), it would be helpful to determine whether the left 
shoulder pathology is related to active military service and/or 
to the service-connected left upper extremity disability.  

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to 
the November 2009 VA examining physician 
for an addendum report.  

2.  The physician should review the 
pertinent medical history and then address 
whether it is at least as likely as not (50 
percent or greater probability) that any 
left shoulder pathology such as frozen 
shoulder, rotator cuff tear, and/or gleno-
humeral and acromio-clavicular arthrosis, 
was caused by active service. 

If the answer above is "no", then the 
physician is asked to address whether it is 
at least as likely as not (50 percent or 
greater possibility) that any left should 
pathology was caused or aggravated by the 
service-connected left wrist disability or 
left upper extremity neuritis disability.    

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  The Veteran may 
be re-examined, if necessary.  If the 
requested physician is not available, a 
qualified substitute may be used.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished an SSOC and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  The purposes of this 
remand are to comply with due process of law and to further 
develop the claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).  
The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


